Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
The specification is objectionable for items that pertain to formal matters. To obviate these objectionable matters, the following amendments have been made:
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Accordingly, for better form and added clarity, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a front perspective view of a rear door panel for vehicles embodying our new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a right side elevation view thereof;
1.6 is a top plan view thereof; and
1.7 is a bottom plan view thereof. --
The paragraph immediately preceding the claim improperly describes the views of the reproduction, of which should be part of the preceding section of the specification. As the preceding section has been amended to include a proper description of the views, the descriptions included in this section is consequently redundant and unnecessary.
Accordingly, the paragraph in the specification that reads:  
[Reproduction 1.1 is a perspective view of a rear door panel for vehicles showing our new design; reproduction 1.2 is a front elevation view thereof; reproduction 1.3 is a rear elevation view thereof; reproduction 1.4 is a left side elevation view thereof; reproduction 1.5 is a right side elevation view thereof; reproduction 1.6 is a top plan view thereof; and reproduction 1.7 is a bottom plan view thereof; this article is used to form the outside of a rear door of vehicles and can be opened and closed on both sides of vehicles.]
has been CANCELED.
Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914